[Cite as In re B.L., 2016-Ohio-738.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY


In re B.L., L.L.                                 Court of Appeals No. L-15-1030

                                                 Trial Court No. JC 13235166



                                                 DECISION AND JUDGMENT

                                                 Decided: February 26, 2016

                                             *****

        Mollie B. Hojnicki, for appellant.

        Karen L. Bower, for appellee.

                                             *****

        YARBROUGH, J.

                                       I. Introduction

        {¶ 1} Appellant, M.S., appeals the judgment of the Lucas County Court of

Common Pleas, Juvenile Division, granting legal custody of his child, L.L., to Jennifer

and Michael L., the child’s maternal grandparents. For the following reasons, we affirm.
                         A. Facts and Procedural Background

       {¶ 2} On September 13, 2013, Lucas County Children Services (“LCCS”) filed a

complaint in the Lucas County Common Pleas Court, Juvenile Division, alleging that B.L

and L.L. were dependent and neglected children and requested that protective supervision

of the children be awarded to LCCS. The trial court granted that request, and at a shelter

care hearing on that same day, awarded protective supervision to LCCS and ordered the

children be placed at their maternal grandmother’s home.1

       {¶ 3} At a dispositional hearing on April 24, 2014, the court granted temporary

custody of B.L. and L.L. to Jennifer L., the maternal grandmother. Also on April 24,

2014, appellant filed a motion for permanent custody of L.L.2 On September 25, 2014,

LCCS filed a motion to change disposition from temporary to legal custody, requesting

that legal custody of B.L. and L.L. be granted to Jennifer L. and Michael L.

       {¶ 4} Two contested hearings were held before a magistrate with regard to this

matter on October 15 and December 18, 2014. On January 5, 2015, the magistrate issued

her decision, granting permanent custody of B.L and L.L. to Jennifer and Michael L., and

granting appellant parenting rights in accordance with the local parenting schedule. In a

judgment entry dated January 8, 2015, the judge approved the magistrate’s decision. It is

from this order that appellant has filed his timely appeal.


1
 We would note that B.L. and L.L. have lived at the residence of maternal grandparents
for their entire lives, separate and apart from appellant.
2
 It was determined through genetic testing that appellant is the biological father of L.L.,
and not the biological father of B.L.



2.
                                  B. Assignment of Error

       {¶ 5} On appeal, appellant provides a single assignment of error for our review:

              THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT

       GRANTED LEGAL CUSTODY OF L.L. TO MATERNAL

       GRANDPARENTS.

                                        II. Analysis

       {¶ 6} We would first note that the biological father of B.L. did not join this appeal

and therefore all argument and analysis is focused solely on the custody determination of

L.L.

       {¶ 7} We would further note that appellant’s parental rights to his child were not

terminated. Nevertheless, where a child has been adjudicated dependent, R.C.

2151.353(A)(3) provides that the trial court may award legal custody of that child to a

person other than the child's parents. In re Sean T., 164 Ohio App.3d 218, 2005–

Ohio5739, 841 N.E.2d 838, ¶ 25 (6th Dist.). In order to grant legal custody of a

dependent child to a nonparent, the trial court must find, by a preponderance of the

evidence, that legal custody is in the child's best interest. In re Christopher M., 6th Dist.

Lucas No. L–06–1063, 2007–Ohio–1040, ¶ 12. On appeal, we review legal custody

determinations for abuse of discretion. Id. at ¶ 13. An abuse of discretion connotes that

the trial court's decision was unreasonable, arbitrary, or unconscionable. Blakemore v.

Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983).




3.
       {¶ 8} In the present case, the guardian ad litem (“GAL”), as well as the LCCS

caseworker testified that they had concerns regarding appellant’s mental health,

stemming from an incident in November 2013, at which point appellant was admitted to

the hospital for an attempted suicide. Appellant denied that he had attempted suicide and

refused the psychiatric help recommended by his doctor at the time. Both the GAL and

the caseworker repeatedly requested that appellant undergo a mental health evaluation.

Appellant testified that he agreed to undergo the evaluation, but did not have time to do

so until December 17, 2014, one day before the second custody hearing in this case.

       {¶ 9} Further concerns were expressed by the GAL regarding appellant’s lack of

communication. The GAL testified that she made repeated attempts to contact appellant

to set up a home visit and received no response. She was contacted by telephone by

appellant once in September 2013. However she testified that appellant was belligerent,

complained about the maternal grandparents, and never brought L.L. up during the

conversation. She testified that the next time she was contacted by appellant was in the

beginning of December 2013, two weeks prior to the second hearing. Appellant

expressed an interest to set up a home visit, but the GAL was unavailable.

       {¶ 10} Appellant argued that he has parenting experience due to having custody of

another child. However, evidence presented at trial indicated a confusion as to the

custody of appellant’s other child. Testimony from appellant, appellant’s father, the

caseworker, and the GAL indicated that no one really knew who had custody of the child




4.
and testimony from appellant and appellant’s father, who the child lived with, were in

conflict as to the child’s custody situation.

        {¶ 11} There were also concerns about appellant’s living arrangements. LCCS

was unaware of who was residing with appellant. It was discovered that there was a 15-

year-old living with appellant the week before the second hearing. The GAL expressed

concerns that appellant’s live-in girlfriend was uninterested and uncooperative with

LCCS.

        {¶ 12} The record in this case indicates that B.L. and L.L. have lived with their

maternal grandparents for their entire lives. They have created a bond with their maternal

grandparents and with each other. Additionally, the maternal grandparents were

interested in retaining permanent custody of B.L and L.L. The GAL opined that, due to

appellant’s mental health history, appellant’s inconsistent statements to her, and a general

lack of information regarding appellant’s living situation, that she believed it would be in

the children’s best interest to be placed with maternal grandparents.

        {¶ 13} Based on all of the foregoing, the court reached the determination that it

was in L.L.’s best interest to be placed in legal custody of his maternal grandparents.

That determination is not arbitrary, unconscionable, or unreasonable. Thus, it does not

constitute an abuse of discretion.

        {¶ 14} Accordingly, appellant’s assignment of error is found not well-taken.




5.
                                     III. Conclusion

       {¶ 15} The judgment of the Lucas County Court of Common Pleas, Juvenile

Division, is affirmed. Costs are hereby assessed to appellant in accordance with App.R.

24.

                                                                      Judgment affirmed.



       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       ____________________________
                                                       JUDGE
Arlene Singer, J.
                                               ____________________________
Stephen A. Yarbrough, J.                               JUDGE
CONCUR.
                                               ____________________________
                                                       JUDGE




          This decision is subject to further editing by the Supreme Court of
      Ohio's Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court's web site at:
                 http://www.sconet.state.oh.us/rod/newpdf/?source=6.




6.